Exhibit 10.14

March 31, 2020

Mr. Thomas J. Quinlan III

At the address on file with the Company

Dear Tom:

This letter documents our recent discussions regarding your Amended and Restated
Employment Agreement with LSC Communications, Inc. (together with its
affiliates, the “Company”).  As we have agreed, going forward, your severance
benefits will be provided under the Company’s Separation Pay Plan.  By signing
this letter, you agree and acknowledge that, beginning on the date of this
letter, you waive, release, forfeit and relinquish any and all right, claim,
title and interest in and to the severance entitlements arising under Article II
of your Employment Agreement.  Notwithstanding the foregoing, your rights of
indemnification under the Company’s and any of its subsidiaries’ organizational
documents, any plan or agreement at law or otherwise and your rights thereunder
to director’s and officer’s liability insurance coverage shall survive any
termination of your employment.

Except as expressly provided above, your Employment Agreement will remain in
full force and effect.  The laws of the State of Illinois, without giving effect
to its conflict of laws principles, govern all matters arising out of or
relating to this letter, including its interpretation, construction, performance
and enforcement.  

[Signature Page Follows]

--------------------------------------------------------------------------------

If this letter correctly describes our understanding, please execute and deliver
a counterpart of this signature page, which will become a binding agreement on
our receipt.

 

Very truly yours,

 

LSC Communications, Inc.

 

 

 

By:

/s/ Suzanne S. Bettman

 

Name:

Suzanne S. Bettman

 

Title:

General Counsel

 

 

I agree with and accept the terms of this letter:

 

 

 

_/s/ Thomas J. Quinlan III__________

Name: Thomas J. Quinlan III

Date: April 1, 2020

[Signature Page to Waiver Letter]

 